USDC IN/ND case 2:21-cr-00083-PPS-JPK document 14 filed 08/19/21 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

 UNITED STATES OF AMERICA,                  )
                                            )
              Plaintiff,                    )
                                            )
      v.                                    )     NO. 2:21 CR 83-PPS/JPK
                                            )
 KATIE CROSS,                               )
                                            )
              Defendant.                    )


                                        ORDER

      This matter is before me on the findings and recommendation of Magistrate

Judge Joshua P. Kolar relating to defendant Katie Cross’ agreement to enter a plea of

guilty to Count 1 of the information pursuant to Rule 11 of the Federal Rules of

Criminal Procedure. [DE 2, 7.] Following a hearing on the record on July 30, 2021 [DE

7], Judge Kolar found that defendant understands the charge, her rights, and the

maximum penalty; that defendant is competent to plead guilty; and that there is a

factual basis for defendant’s plea; that the defendant knowingly and voluntarily entered

into her agreement to enter a plea of guilty to Count 1 of the information charging her

with possession with intent to distribute a mixture and substance containing a

detectable amount of methamphetamine, in violation of 21 U.S.C. § 841(a)(1). Judge

Kolar recommends that the Court accept defendant’s plea of guilty and proceed to

impose sentence. Neither party has filed a timely objection to Judge Kolar’s findings

and recommendation.

      ACCORDINGLY:
USDC IN/ND case 2:21-cr-00083-PPS-JPK document 14 filed 08/19/21 page 2 of 2


      Having reviewed the Magistrate Judge’s findings and recommendation

concerning defendant Katie Cross’ plea of guilty, to which no objection has been filed,

the Court hereby ADOPTS the findings and recommendation [DE 7] in their entirety.

       Defendant Katie Cross is adjudged GUILTY of Count 1 of the information.

      The sentencing hearing is SET for December 30, 2021 at 10:00 a.m.

Hammond/Central time.

ENTERED: August 19, 2021.

                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT




                                            2
